Citation Nr: 0927650	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing problems, due to herbicide 
exposure.  

2.  Entitlement to service connection for a prostate 
disorder, claimed as an enlarged prostate due to herbicide 
exposure.  

3.  Entitlement to service connection for a neurological 
disorder, claimed as residuals of cerebrovascular accidents, 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.  

2.  A respiratory disorder was not manifest during service, 
or for many years thereafter, and is not related to service 
or to herbicide exposure.

3.  An enlarged prostate was not manifest during service, or 
for many years thereafter, and is not related to service or 
to herbicide exposure.

4.  A neurological disorder was not manifest during service, 
or for many years thereafter, and is not related to service 
or to herbicide exposure.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as breathing problems, 
was not incurred in or aggravated by active duty service nor 
may it be presumed to be due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A prostate disorder, claimed as an enlarged prostate, was 
not incurred in or aggravated by active duty service nor may 
it be presumed to be due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  A neurological disorder, claimed as residuals of 
cerebrovascular accidents, was not incurred in or aggravated 
by active duty service nor may it be presumed to be due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e), 
Note 2 (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's DD-214 indicates that he served in the Army 
from August 1967 to August 1970.  He served within the 
borders of Vietnam from January 1968 to January 1969 and from 
November 1969 to August 1970.  Therefore, the Board concludes 
that he was presumptively exposed to Agent Orange while on 
active duty, and is further entitled to the presumption that 
a current diagnosis of any of the above listed diseases would 
have been incurred while in service.  

The Veteran is claiming service connection for a respiratory 
disorder, an enlarged prostate, and a neurological disorder.  
At the hearing before the Board, he testified that he began 
having problems with his prostate about three years 
previously but that it was not malignant.  He also indicated 
that he could not walk very far because of his breathing and 
his wife reflected that the doctors said his lungs were in 
very bad condition and first had medical care for his 
breathing in 1998.  He reported that he had his first stroke 
in 1998 but that he had been having problems since 1996.

The evidence shows that the Veteran has been diagnosed with 
chronic obstructive pulmonary disease (COPD) but the evidence 
does not show diagnoses of any type of respiratory cancer of 
the lungs.  An enlarged prostate has been diagnosed as benign 
hypertrophy of the prostate.  Significantly, no cancer of the 
prostate has been diagnosed.  The neurological disorder has 
been described as residuals of approximately five 
cerebrovascular accidents the Veteran has had since 1999.  
These residuals have manifested as left-sided hemiparesis, 
short-term memory loss, and occasional swallowing 
difficulties.  

At the outset, the Board notes that these conditions are not 
diseases that may be presumed to have been incurred while on 
active duty due to exposure to Agent Orange because they are 
not listed in the regulations.  Therefore, service connection 
is not warranted on a presumptive basis.  

Next, the Board will consider whether the disorders were 
incurred in or aggravated by active duty.  On this matter, 
the Veteran's service treatment records do not reflect 
complaints of, treatment for, or a diagnosis of respiratory, 
prostate, or neurological symptomatology while on active duty 
service.  Significantly, his August 1970 Report of Medical 
Examination at separation indicated that his lungs and chest, 
genitourinary system, and neurologic system were within 
normal limits.  Therefore, the evidence does not show benign 
hypertrophy of the prostate, COPD, or symptomatology related 
to a cerebrovascular accident during service.

Post-service medical treatment records do not reveal 
respiratory symptomatology until February 1998, at which time 
COPD was diagnosed.  His first cerebrovascular accident did 
not occur until approximately June 1999.  Similarly, benign 
hypertrophy of the prostate was not listed among his active 
medical problems until approximately 2005.  

Furthermore, as the Veteran contends that his claimed 
disorders were caused by Agent Orange exposure, he does not 
allege continuity of symptomatology and concedes that the 
disorders first manifested many years after separation.  
Therefore, while current disorders are shown, the evidence 
does not show complaints of, treatment for, or diagnoses 
reasonably attributed to the claims on appeal for more than 
25 years, at a minimum.

The Board emphasizes the multi-year gap between discharge 
from active duty service in August 1970 and the earliest 
noted onset of his claimed disorders.  Twenty-eight years 
elapsed prior to the diagnosis of COPD, twenty-nine years 
elapsed prior to his first cerebrovascular disorder, and 
thirty-five years elapsed prior to notation of an enlarged 
prostate.  

As such, the evidence does not support a claim for these 
conditions based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
 
Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  However, the Veteran's 
contentions are limited to his Agent Orange exposure which, 
as discussed above, is inapplicable to his claimed disorders.  
Additionally, none of his treating physicians ever attributed 
COPD, benign hypertrophy of the prostate, or a 
cerebrovascular disorder to active duty service.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and exposure to Agent Orange during 
active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
disorders secondary to Agent Orange exposure are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).  Such competent evidence has been 
provided by the medical personnel who have treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

As the treating professionals here have not attributed COPD, 
benign hypertrophy of the prostate, or residuals of 
cerebrovascular accidents to active duty service, combined 
with the fact that these conditions were not shown while in 
service or for many years thereafter, the weight of the 
evidence is against the claims.  As such, the appeals are 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted written statements in support of his 
claim, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  

The Board concedes that VA medical opinions pertinent to the 
issues on appeal were not obtained during the development of 
these claims.  In determining whether a medical examination 
be provided or medical opinion obtained, there are four 
factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

However, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorders on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.  

Furthermore, COPD, an enlarged prostate, and residuals of a 
cerebrovascular accident are not among the conditions subject 
to a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a respiratory disorder, claimed as 
breathing problems, is denied.

Service connection for a prostate disorder, claimed as an 
enlarged prostate due to herbicide exposure is denied.

Service connection for a neurological disorder, claimed as 
residuals of cerebrovascular accidents, due to herbicide 
exposure is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


